940 F.2d 663
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.Edward James GOLSON, Defendant-Appellee.
No. 91-5719.
United States Court of Appeals, Sixth Circuit.
Aug. 8, 1991.

Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
The government appeals the order of the district court dismissing counts 4 and 5 of the superseding indictment against defendant.  However, the government filed a timely motion to reconsider that order which was not ruled upon at the time of the filing of the notice of appeal.  By order entered July 12, 1991, the government was directed to show cause why its appeal was not subject to dismissal for lack of jurisdiction.  The government has not responded to the show cause order.


2
This court has a duty to consider sua sponte whether appellate jurisdiction is properly invoked.  Liberty Mutual Insurance Co. v. Wetzel, 424 U.S. 737, 744 (1976).  A timely motion to alter or amend acts to toll the time for filing a notice of appeal until such time as there is a ruling on the motion.  A notice of appeal filed before the disposition of such motion is of no effect.  Fed.R.App.P. 4(a)(4).


3
It therefore is ORDERED that this appeal is sua sponte dismissed for lack of jurisdiction without prejudice to any rights the parties may have to bring an appeal after the district court rules on the motion for reconsideration.